DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20170255304 A1, hereafter Lee).

	Regarding claim 21, Lee teaches an electronic apparatus comprising: 
	a display (251) (Fig. 3, [0095); 
	a touch input interface configured to receive a touch input (Fig. 3, [0097], where the display includes a touch sensor for touches applied to the display surface); 

	a processor (280) configured to execute the one or more instructions stored in the memory (Fig. 3, [0106]), 
	wherein the processor is configured to execute the one or more instructions to: 
	control the display to output a screen of an external device to at least a portion of the display by mirroring the external device (Fig. 19, [0226]-[0227], where the image display device 100 mirrors the display of the mobile terminal),
	control the display to output drawing data corresponding to a drawing input, based on the touch input being recognized as the drawing input (Fig. 20, [0231]-[0232], where the weak pressure serves as a drawing input to create the guide image), and 
	generate an external device control signal corresponding to an external device control input based on the touch input being is recognized as the external device control input (Fig. 22, [0239]-[0241], where strong pressure causes the touch input to be recognized as an external device control input and serves to select an application for execution), 
	wherein the external device control input is for controlling the external device and corresponds to a touch input on an icon included on the screen of the external device output to the at least the portion of the display (Fig. 22, [0239]-[0241], where the strong pressure serves to select an application for execution and wherein the touch input is made to an icon, e.g., a web icon as shown in the figure), and 
	transmit the external device control signal to the external device so that the external device performs a function corresponding to the external device control signal 
	wherein the processor is further configured to control the display to output a screen of the external device having a changed screen by performing the function corresponding to the external device control signal by mirroring the external device (Figs. 22 and 23, [0242]-[0245], where the function is performed, launching the application; Fig. 19, [0227]-[0228], where the display can be further controlled to then mirror the external device).

	Regarding claim 22, Lee teaches the electronic apparatus of claim 21, wherein the external device control signal includes a signal for mapping a touch position of the screen of the external device output to the at least the portion of the display to a touch position of a display of the external device (Figs. 20 and 21, [0230]-[0233], where the touch position on the terminal 200 is mapped to the external device 100).

	Regarding claim 23, Lee teaches a method of operating an electronic apparatus, the method comprising: 
	outputting a screen of an external device to at least a portion of a display of the electronic apparatus by mirroring the external device (Fig. 19, [0226]-[0227], where the image display device 100 mirrors the display of the mobile terminal), 
	outputting drawing data corresponding to a drawing input, based on a touch input being recognized as the drawing input (Fig. 20, [0231]-[0232], where the weak pressure serves as a drawing input to create the guide image), 

	wherein the external device control input is for controlling the external device and corresponds to a touch input on an icon included on the screen of the external device output to the at least the portion of the display (Fig. 22, [0239]-[0241], where the strong pressure serves to select an application for execution and wherein the touch input is made to an icon, e.g., a web icon as shown in the figure), and 
	transmitting the external device control signal to the external device so that the external device performs a function corresponding to the external device control signal (Figs. 22 and 23, [0242]-[0245], where the information is transmitted to the external device to perform the corresponding function), and 
	outputting a screen of the external device having a changed screen by performing the function corresponding to the external device control signal by mirroring the external device (Figs. 22 and 23, [0242]-[0245], where the function is performed, launching the application; Fig. 19, [0227]-[0228], where the display can be further controlled to then mirror the external device).

	Regarding claim 24, Lee teaches the method of claim 23, wherein the external device control signal includes a signal for mapping a touch position of the screen of the external device output to the at least the portion of the display to a touch position of a 

	Regarding claim 25, Lee teaches a non-transitory computer-readable recording medium having recorded thereon a program, by at least one circuit in an electronic apparatus, configured to cause the at least one circuit to perform at least one operation, the at least one operation comprising: 
	outputting a screen of an external device to at least a portion of a display of the electronic apparatus by mirroring the external device (Fig. 19, [0226]-[0227], where the image display device 100 mirrors the display of the mobile terminal), 
	outputting drawing data corresponding to a drawing input, based on a touch input being recognized as the drawing input (Fig. 20, [0231]-[0232], where the weak pressure serves as a drawing input to create the guide image), 
	generating an external device control signal corresponding to an external device control input based on a touch input being is recognized as the external device control input (Fig. 22, [0239]-[0241], where strong pressure causes the touch input to be recognized as an external device control input and serves to select an application for execution), -4-HAN et al.Atty Docket No.: JAR-2834-0423 Appl. No. To be Assigned
	wherein the external device control input is for controlling the external device and corresponds to a touch input on an icon included on the screen of the external device output to the at least the portion of the display (Fig. 22, [0239]-[0241], where the strong pressure serves to select an application for execution and wherein the touch input is made to an icon, e.g., a web icon as shown in the figure), and 

	outputting a screen of the external device having a changed screen by performing the function corresponding to the external device control signal by mirroring the external device (Figs. 22 and 23, [0242]-[0245], where the function is performed, launching the application; Fig. 19, [0227]-[0228], where the display can be further controlled to then mirror the external device).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER D MCLOONE/Primary Examiner, Art Unit 2692